Exhibit 10.62

Client Code/Reference No: WFNIA/CA

AMENDMENT

Date of Amendment: June 21st 2011

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of May 18, 2000, by and between MSCI Inc. (“MSCI”), a Delaware corporation, and
Barclays Global investors, N.A. (“Licensee”). Capitalized terms used herein but
not otherwise defined herein shall have the meanings ascribed in the Agreement.

 

1. Exhibit B is hereby amended to allow the Funds to be additionally listed and
traded on the Mexican domiciled stock or securities exchanges (herein referred
to as the “Mexican Listed Funds”). All Listed Funds must be issued, sold and
traded on a public basis in accordance with the applicable Mexican securities
law. All other terms and restrictions contained in Exhibit B shall apply to the
Mexican Listed Funds. Notwithstanding anything to the contrary in Exhibit A, the
Mexican Listed Funds may only be based on the following index:

 

    MSCI EAFE Growth Index    MSCI Japan Small Cap index MSCI EAFE Value index
   MSCI Kokusai Index

For the avoidance of doubt, the license fees set forth in the Agreement as
amended, shall apply with respect to all Mexican Listed Funds. For clarity,
there shall be no separate licensee fees for the Mexican Listed Funds but any
additional assets from the Mexican Listed Funds shall be included in the average
daily net assets of the applicable US listed Funds for purposed of calculating
license fees.

 

2. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment shall control. No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.



--------------------------------------------------------------------------------

3. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

LICENSEE     MSCI Inc. By   /s/ Jenni A. Lee     By   /s/ Paul Friedman Name    
Jenni A. Lee     Name   Paul Friedman   (printed)       (printed) Title  
Director     Title   Executive Director Date   6/28/2001     Date    

 

By   /s/ Timothy M. Meyer Name     Timothy M. Meyer   (printed) Title   M.
Director Date   6/28/2011